Case 1:20-cv-01766-EGS Document1 Filed 06/29/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FELIX PINEDA MARQUEZ
5950 PINEY BRANCH RD NW
WASHINGTON, DC 20011

PLAINTIFF,

Vv. Case No.:
TAMAKIN, INC D/B/A YOSAKU RESTAURANT
4712 WISCONSIN AVENUE

WASHINGTON, DC 20016

SERVE: ACE CORPORATE SERVICES, INC.
2406 CHAIN BRIDGE ROAD, N.W.
WASHINGTON, DC 20016

KIYOTO KONDO
7512 WHITTIER BOULEVARD
BETHESDA, MD 20817

* * * &* * * *# F ® HH HF HF KH * HK KH HF KH KR

DEFENDANTS. *

2H 2 a a 2K 2 3 a eo 3 3 9 9 2 ee eo 2 2 9 ok of 2 oe oe ae a ofc oe os ak feo of 2 a fe ofc a a ofc 2 2 ak fe ooo fe fe oft 2k a ak of akc ok ak ac a ok oe ak ae oe ak ak ake ok ak
COMPLAINT

Plaintiff, Felix Pineda Marquez (‘Plaintiff’), by and through undersigned counsel, hereby
submits this Complaint against Tamakin, Inc. d/b/a Yosaku Restaurant (““Yosaku Restaurant”) and
Kiyoto Kondo (collectively, Defendants”) to recover damages under the Federal Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seg. (“FLSA”), D.C. Minimum Wage
Act Revision Act of 1992, D.C. Code §§ 32-1001, et seg. ((DCMWA”), and the D.C. Wage
Payment and Collection Law, D.C. Code § 32-1301, et seg., (‘DCWPCL”) as set forth below.

PARTIES AND JURISDICTION
IL. Felix Pineda Marquez is an adult resident of the District of Columbia. By

participating as the named Plaintiff in this action, Plaintiff consents to prosecute his claims against

Defendants under the FLSA.
Case 1:20-cv-01766-EGS Document1 Filed 06/29/20 Page 2 of 7

Ze Yosaku Restaurant is a corporation doing business in the District of Columbia.
B. Yosaku Restaurant is a Japanese style restaurant located in the District of Columbia.
4. Defendant Kiyoto Kondo is an adult resident of Maryland. Kondo owns and

operates Yosaku Restaurant.

5. Defendants employed Plaintiff to work at Yosaku Restaurant as a prep cook and
dishwasher.
6. At all times during material herein, Defendants, in the aggregate and in the

individual, have had annual gross volume of sales made or business done in the amount exceeding
$500,000.00 and thus, Defendants qualified as an “enterprise’ within the meaning of § 3 (r) of the
FLSA (29 U.S.C. § 203(1)).

7. At all times during Plaintiff's employment, Plaintiff was an employee who, while
engaged in employment duties, handled, sold, and otherwise worked on goods and materials
(namely food products and other related item) that were moved in or produced for commerce.
Thus, Plaintiff was an individual employee who engaged in commerce or the production of goods
for commerce under 29 U.S.C. §§ 206-207.

8. At all times, Defendants were Plaintiff's “employers” for purposes of the FLSA,

the DCMWA, and the DCWPCL.

9. This Court has jurisdiction over Defendants pursuant to § 16(b) of the FLSA, 29

U.S.C. § 216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under
any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C.
§ 1331. Venue is proper pursuant to 28 U.S.C. § 1391(b).

10. On June 15, 2020, the parties entered into Tolling Agreement. (Tolling Agreement,

attached hereto as Ex. 1.) This agreement tolled Plaintiff's statute of limitations beginning June
Case 1:20-cv-01766-EGS Document1 Filed 06/29/20 Page 3 of 7

15, 2020 and continuing up through and including June 30, 2020. (/d.) Therefore, Plaintiffs
statute of limitations should be calculated from June 15, 2020

FACTS

Lr Felix Pineda Marquez worked for Defendants from roughly 2016 until March 5,
2020.
12. Plaintiff worked an average of roughly forty-nine and one-half (49.5) hours per
week,
13. During the relevant period, Defendants generally paid Mr. Pineda Marquez a bi-
monthly salary between $1,000.00 and $1,300.00.
14. During Plaintiff's employment with Defendants, Defendants paid Plaintiff a salary.
This salary provided Plaintiff with a “regular rate” that fell below the minimum wage and failed
to compensate Plaintiff time and half Plaintiff's “regular rate” for the hours worked over forty in
each week.
15. Defendant Kiyoto Kondo owned and operated Yosaku Restaurant throughout
Plaintiff's employment. Throughout Plaintiff's employment, Kiyoto Kondo:
a. Had the power to hire, fire, suspend, and otherwise discipline Plaintiff;
b. Had the power to supervise Plaintiff's work duties to ensure his work was of
sufficient quality;
c. Set and controlled Plaintiff's work schedule or had the power to set and control
Plaintiff's work schedule;
d. Set and determined or had the power to set and determine Plaintiff's rate and
method of pay; and
e. Controlled, and were in charge of, Yosaku Restaurant’s day-to-day operations.

16. Mr. Pineda Marquez worked more than 40 hours per week for Defendants.
Case 1:20-cv-01766-EGS Document1 Filed 06/29/20 Page 4 of 7

Defendants failed to pay him at one-and-one-half times (1.5x) his regular rates for hours he worked

over forty (40) each week.

Lf, Plaintiff's primary work duties did not qualify for any exemption under the FLSA,
DCMWA, and DCWPLC.

18. Defendants’ failure and refusal to pay Plaintiff the wage he rightfully earned as
required by the FLSA, DCMWA, and DCWPCL, including overtime at one-and-one-half times
(1.5x) his regular rate, was willful and intentional, and was not in good faith.

CAUSES OF ACTION
COUNT I
Violation of Federal Fair Labor Standards Act
(Overtime)

19. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

20. | The FLSA mandates that an employer must pay its employees overtime wages in
the amount of one-and-one-half times (1.5x) the employees’ regular rates of pay for all hours
worked each week in excess of forty (40) (“overtime hours”).

21. At all times, Plaintiff was an “employee” covered by § 207(a)(1) of the FLSA, and
Defendants was Plaintiff's “employers” under § 207(a)(2) of the FLSA.

22. Defendants, as Plaintiff's employers, were obligated to compensate Plaintiff at the
overtime rate of one-and-one-half times (1.5x) Plaintiff's regular rate for all overtime hours
Plaintiff worked.

23. As set forth above, Defendants had knowledge and suffered or permitted Mr.
Pineda Marquez to work overtime hours throughout his employment.

24. As set forth above, Defendants failed and refused to pay Mr. Pineda Marquez one-
Case 1:20-cv-01766-EGS Document1 Filed 06/29/20 Page 5 of 7

and-one-half times (1.5x) his regular rate for all overtime hours he worked.

25. Defendants’ failure and refusal to pay Mr. Pineda Marquez as required by the FLSA
was willful and intentional and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count I for all unpaid overtime
wages in an amount to be proven at trial, plus an equal amount in liquidated damages, interest
(both pre- and post-judgment), reasonable attorney’s fees, the costs of this action, and any other
and further relief this Court deems appropriate.

COUNT Il
Violation of D.C. Minimum Wage Act Revision Act of 1992
(Minimum Wages and Overtime)

26. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

27. At all times pertinent to the allegations herein, Plaintiff was Defendants’
“employee,” and Defendants was Plaintiffs “employers” within the meaning of the DCMWA,
D.C, Code §§ 32-1001 et seq.

28. Defendants, as Plaintiffs employers under the DCMWA, were obligated to
compensate Plaintiff at a rate equal to or exceeding the minimum wage set by the DCMWA.

29, Defendants, as Plaintiff's employers under the DCMWA, were obligated to
compensate Plaintiff at the overtime rate of one-and-one-half times (1.5x) Plaintiffs regular rate
of pay for all hours worked per week in excess of forty (40) (“overtime hours”).

30. As set forth above, Defendants had knowledge and suffered or permitted Mr.
Pineda to work many overtime hours each week during his employment.

31, As set forth above, Defendants failed and refused to pay Mr. Pineda time-and-one-

half (1.5x) his regular rate for all the overtime hours worked.
Case 1:20-cv-01766-EGS Document1 Filed 06/29/20 Page 6 of 7

32. As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work the regular and overtime hours for which Plaintiff was not compensated.

33. Defendants’ failure and refusal to pay Plaintiff as required by the DCMWA was
willful and intentional and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count II, for all unpaid wages in
an amount to be proven at trial, plus treble damages, attorney’s fees, costs, and any other and
further relief this Court deems appropriate.

COUNT Ul
Violation of the D.C. Wage Payment and Wage Collection Law
(Unpaid Wages)

34. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.

35. Plaintiff was an “employee” and Defendants were Plaintiff's “employers” within
the meaning of the DCWPCL.

36. Under the DCWPCL, Defendants were obligated to pay Plaintiff all wages earned
and owed for work that Plaintiff performed.

oT. “Wages” pursuant to DCWPCL (DC Code § 32—1301(3)), “includes a: (A) Bonus;
(B) Commission; (C) Fringe benefits paid in cash; (D) Overtime premium; and (E) Other
remuneration promised or owed: (i) Pursuant to a contract for employment, whether written or
oral; (ii) Pursuant to a contract between an employer and another person or entity; or (iii) pursuant
to District or Federal law.”

38. Plaintiff performed work duties for Defendants’ benefit as set forth above for which

Defendants failed to pay Plaintiff all wages earned and required by Federal and District of

Columbia law.
Case 1:20-cv-01766-EGS Document1 Filed 06/29/20 Page 7 of 7

39. Defendants owe Plaintiff wages for work duties performed as set forth above.

40. Defendants’ failure to pay Plaintiff wages as set forth above constitutes a violation
of Plaintiff's right to receive wages as guaranteed by the DCWPCL.

41. Defendants’ failure to pay Plaintiff all wages earned, owed, and required by the
DCWPCL was knowing, willful and intentional, was not the result of any bona fide dispute
between Plaintiff and Defendants, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count III, for all unpaid wages in
such an amount to be proven at trial, plus liquidated damages as provided by statute (quadruple

damages), interest (both pre- and post-judgment), attorney’s fees, costs, and any other and further

relief this Court deems appropriate. ae
Respectfully submitted,
} |
/ |

 

Michael K/Amster, Esq.

Bar Nuntber: 1001110

Zipin, Amster & Greenberg, LLC
8757 Georgia Ave., Suite 400
Silver Spring, MD 20910

Tel: 301-587-9373

Fax: 240 - 839 - 9142

mamster( Mzag firm.com

Counsel for Plaintiff
